Exhibit 10.1
February 7, 2011
Dr. John H. Short
RehabCare Group, Inc.
7733 Forsyth Boulevard Suite 2300
St. Louis, MO 63105
     Re: Termination Compensation Agreement Clarification
Dear John:
     Reference is made to that certain Termination Compensation Agreement
(“Agreement”) entered into December 11, 2007 (as amended effective December 8,
2008) between you and RehabCare Group, Inc. (the “Company”). As has been
discussed, in order to clarify the intent of both you and the Company with
respect to certain gross-up payments in Section 4.2(f) of the Agreement, the
Agreement is hereby amended by deleting the last sentence of Section 4.2(b).
Section 4.2(f) shall remain and be a part of the Agreement.
     Please contact me with any questions.
     Sincerely,

         
 
  /s/ Harry E. Rich
 
Harry E. Rich, Chairman    

ACKNOWLEDGED AND AGREED:

     
/s/ John H. Short
 
John H. Short, PhD
   
 
   
Date: 2-7-11
   

